DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack Abid on 02/17/2021.

The claims of the application has been amended as follows: 

1. (Currently amended) A system comprising: 
a laser source; 
an acousto-optic modulator (AOM) coupled to the laser source; 
an atom trap; 
at least one optical medium coupled between the AOM and the atom trap; 
at least one piezoelectric transducer coupled to the at least one optical medium; 
a backing block in contact with the at least one optical medium on a side thereof opposite the at least one piezoelectric transducer, the backing block comprising at least one of SiC and AlN; 


4. (Cancelled).

8. (Canceled).

9. (Canceled).

11. (Canceled).

12. (Canceled).

13. (Canceled).

14. (Canceled).

15. (Canceled).

16. (Canceled).


modulating at least one laser light beam using an acousto-optic modulator (AOM), the AOM being coupled to an atom trap via at least one optical medium having at least one piezoelectric transducer coupled thereto and a backing block in contact with the at least one optical medium on a side thereof opposite the at least one piezoelectric transducer, the backing block comprising at least one of SiC and AlN; 
and controlling a beam polarization of the at least one laser light beam by selectively actuating the at least one piezoelectric transducer to induce cross polarization strain within the at least one optical medium to rotate beam polarization within the at least one optical medium.

24. (Canceled).
Allowable Subject Matter
Claims 1-3, 5-7, 10, 17-23, and 25-26 are allowed.
Examiner’s statement of reasons for allowance was included in the Office Action mailed 5/26/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872